In these three causes the appellants having served notices of appeal, and filed bonds, took no further action therein until the supreme court convened, when the appellees respectively filed their several motions to dismiss the appeal, on the ground, especially, that such appeal had not been perfected by duly filing a transcript in the supreme court of the proceedings in the court below.
The motion was in each case granted, the court holding that it was,then too late to bring up the records of the district court.